Citation Nr: 1626304	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  09-02 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right ankle disability, to include ligament reconstruction and tarsal tunnel syndrome, also to include as secondary to service-connected chondromalacia patella of the right knee and/or Morton's neuroma of the right foot.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to January 1976, and from January 1981 to September 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In August 2010, the Veteran testified before the undersigned at a Travel Board hearing; the transcript is of record.  

This matter was remanded for further evidentiary development in May 2013.  Such development has been completed to the extent possible and the case now returns to the Board for final adjudication.


FINDING OF FACT

Resolving any doubt in the Veteran's favor, his right ankle disability is related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right ankle disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants direct service connection for a right ankle disability, which constitutes a complete grant of the benefits sought on appeal.  As such, discussions of VA's duties to notify or assist or alternative theories of service connection are not necessary.

The Veteran is seeking service connection for a right ankle disability.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (quoting 38 U.S.C. § 5107(b)).

The Veteran presently, and during the appeal period, has demonstrated a current right ankle disability, including right ankle ligament instability and tarsal tunnel syndrome.  To treat his ongoing right ankle pain and lateral ligament instability, the Veteran underwent ligament reconstruction and arthroscopy in March 2008, along with a right ankle tarsal tunnel release to alleviate his tarsal tunnel syndrome.  A March 2008 MRI reveals "minute area of diminished signal in the lateral aspect of the talar dome," which "could be a sequela of prior trauma."  

Next, the Board finds that the second element of in-service incurrence has been satisfied by service treatment records, which document treatment for right knee and ankle swelling, a right anterior tibialis strain, shin splits with limitation of motion of the right ankle, and a history of right ankle sprain.  See January 5, 1990, May 6, 1991 (Physical Therapy Consultation and Physical Profile Serial Report), and May 21, 1991 Service Treatment Records.  Additionally, the Board notes that, as mentioned in the May 2013 remand, the Veteran has submitted three documents (service treatment records from 1984 and 1992) which appear inconsistent with the notations and findings documented on the exact same reports as obtained by VA from the Records Management Center in November 2001.  The Board has proceeded with development of the evidence without making any judgments as to the veracity of the information contained in these documents.  The Board further notes that these 1984 and 1992 documents are not material to the finding of the second element of service connection, as the other evidence of record demonstrates that the Veteran experienced right ankle problems during his lengthy period of service.  

Finally, as to the third element of service connection - whether there is a nexus between the Veteran's current right ankle disability and the right ankle injuries he sustained in service, the Board finds that the totality of the evidence of record is at least in relative equipoise, meaning about evenly balanced for and against the claim.  First, the Board considered the Veteran's hearing testimony that his right ankle symptoms have remained consistent from the times he has injured his ankle in service.  His letter to VA submitted in July 2013, in essence, describes how his right ankle disability affects him in conjunction with his other disabilities impacting his right leg, some of which are service-connected.  He described how his right ankle disability has worsened since service, also worsening with additional surgery and treatment over the years.  

Next, the Board considered a medical opinion from Dr. J.W.F., the Veteran's treating private physician for his foot/ankle problems since May 2007, to include surgery in March 2008 and post-operative care.  Dr. J.W.F. evidently considered the Veteran's self-reported history of events, symptoms, and his post-service medical history as it pertains to the right ankle.  Although his opinion was more a discussion of possibility than probability, and therefore accorded minimal probative value from an evidence standpoint, he did state, "[The Veteran's] symptoms seem to have evolved over time.  Certainly tarsal tunnel syndrome and his ankle problems could be related to previous injuries but . . . . that is hard for me to determine.  I can say, however, that [the Veteran] did give a long-standing history of ankle and foot pain during his time in the military, and he did also give a history of recurrent injuries during his military service."  

The record also contains a negative medical opinion from the July 2013 VA examiner who ultimately opined that the Veteran's in-service injuries were resolved by the time of separation from service, and based on the period of time from separation until he sought treatment after service (approximately 11 years), the fact that the Veteran had a work injury in 2000 followed by extensive surgery in 2008, lead her to conclude that the Veteran's current right ankle disability was unrelated to service.

Upon weighing the evidence, the Board notes that both opinions are less than ideal.  Dr. J.W.F.'s opinion was speculative and did not specify whether the "previous injuries" he referred to were the Veteran's claimed in-service injuries to the right ankle or whether they were the post-service injuries (namely, the March 2000 right ankle sprain which occurred at work).  On the other hand, as pointed out by the Veteran's representative, the VA examiner did not seem to consider the Veteran's competent lay observations of continued right ankle pain and symptoms since separation from service and instead seemed to rely on the absence of treatment records as proof that the Veteran's right ankle pain was not present for the 11 years that elapsed between separation and post-service treatment.  Similarly, the Board cannot accord too much probative weight to the July 2013 VA examiner's opinion.

In sum, the Board finds the statements of the Veteran as to his continued symptoms from service progressively worsening over time to be credible, especially when considering these statements with the medical evidence of record suggesting that there could be a connection between his current right ankle condition and the multiple in-service injuries (without evidence sufficiently negating this fact).  The reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran.  See Fagan, 573 F.3d at 1287.  Accordingly, all three elements required for direct service connection for a right ankle disability are met, and the Board finds that service connection is warranted in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a).  


ORDER

Service connection for a right ankle disability, to include ligament reconstruction and tarsal tunnel syndrome, is granted.



____________________________________________
B.C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


